—Appeal by the *705defendant from a judgment of the County Court, Westchester County (Smith, J.), rendered April 6, 1999, convicting him of robbery in the first degree, robbery in the second degree, grand larceny in the fourth degree, and criminal possession of a weapon in the fourth degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s waiver of his right to a jury trial was knowingly, voluntarily, and intelligently made (see, People v McQueen, 52 NY2d 1025; People v McKnight, 198 AD2d 306; People v Livingston, 184 AD2d 529). The defendant has not preserved for appellate review his contention that his waiver was legally insufficient (see, People v Magnano, 77 NY2d 941, cert denied 502 US 864; People v Forbes, 248 AD2d 552; People v McKnight, supra). O’Brien, J. P., Altman, Friedmann, McGinity and Smith, JJ., concur.